Title: To George Washington from Major General Philemon Dickinson, 24 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] 24th June 1778½ past 9, OClock P.M.
                    
                    A Detachment of the Enemy, continued at Lewis’s Mill, till late this Afternoon—this, together with the fatigue the men underwent last  Evening, delay’d their march, till very late—Col: Morgan marched this afternoon, for the Enemy’s rear, I have forwarded your Excellency’s letter to him, & shall detach a Number of Militia to him, in the Morning—Genl Maxwells Brigade, is now on the left flank, & I intended to have kept up a communication between Maxwells Brigade, which is advanced, & Morgan’s Corps in the rear, by a large body of Militia thrown in between them, on the left flank—your Excellency’s disposition, shall be instantly complied with—I believe our Militia, will be increased to two thousand Rank & file, by to’morrow Evening—but I was this Day, obliged to indulge two small Regiments, with a Day’s absence, to secure their Effects, as they lay on the road, the Enemy will certainly march.
                    I shall go down to the lines early in the morng. I shall allways be found on the Enemy’s left flank, unless your Excellency should think proper, to order the main body of our Militia, to change their position.
                    I have kept a small Guard at Burlington, to encourage desertion, to which, a great number came, within a few Day’s past—this Day a Hessian Lieutenant came in, & two British Grenadiers, who were order’d as a Guard, to one of our Militia, that was taken, whom they brought off with them. I have the honor to be, Your Excellency’s Most Ob. St
                    
                        Philemon Dickinson
                    
                